Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1-6, 9-16 are currently pending in this application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIPMAN (2015/0111675) in view of SHAHANA (2006/0058135).

Regarding Claim 1, SHIPMAN teaches A bicycle rear derailleur (20) comprising: a base member (22) including a mounting portion configured to be attached to a bicycle 
SHIPMAN does not teach the mounting portion having a mounting opening through which a central axis of a hub axle passes in a mounting state of the bicycle rear derailleur, the mounting portion including a single joint or being free of any joint.
SHAHANA teaches the mounting portion (40) having a mounting opening through which a central axis of a hub axle passes in a mounting state of the bicycle rear derailleur, the mounting portion (40) including a single joint or being free of any joint.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in SHIPMAN with the mounting method in SHAHANA as a matter of design choice so the derailleur to sprocket set placement relationship is universal regardless of the bicycle frame since bicycle frames may have derailleur mounts in different locations relative to the sprocket set.



Allowable Subject Matter
Claims 1-6, 9-15 are allowed.

The prior art does not teach or suggest a mounting space is formed between the first base portion, the second base portion, and the bicycle frame so that the battery is mountable to the mounting space with the other elements in Claim 14.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654